THE

Case 7:18-cv-10706-AEK Document 122 Filed 05/19/21 Page 1 of 1

399 KNOLLWOOD ROAD, SUITE 220
WHITE PLAINS, NEW YORK 10603
Tel: 914.997.0555

Fax: 914.997.0550

35 Worth Street

LAW FIRM New York, NY 10013

Tel: 646.398.3909

 

 

 

 

May 19, 2021

Via ECF

Magistrate Judge Andrew E. Krause
United States District Court
Southern District of New York

300 Quarropas Street

White Plains, New York 10601

Re: Rutherford, et al. v. City of Mount Vernon, et al.
18-CV-10706 (LMS)

Dear Magistrate Judge Krause,

As the Court is aware, the undersigned and The Quinn Law Firm PLLC represent
the City of Mount Vernon and the individually named Defendants in the above-
referenced matter.

The parties jointly write to update the Court on the status of discovery in
anticipation of the Status Conference scheduled for May 20, 2021 at 1:30 p.m. As an
initial matter, Plaintiffs served their initial Request for Production of Documents on April
14, 2021, with Defendants’ consent. In the interim, the parties have met and conferred
and Plaintiff has consented to an extension of Defendants’ deadline to respond to May
28, 2021.

The parties also write to inform the Court that they have come to an agreement in
principle regarding the issue of disciplinary records and are conferring on a proposed
confidentiality stipulation to govern the production. Accordingly, the parties do not
anticipate requiring motion practice on the issue of disciplinary and personnel records at
this time.

We thank the Court for its time and attention to these matters.

Respectfully submitted,
Sterwew J. Bushnell

Steven J. Bushnell, Esq.

ce: Karen Newirth, Esq. via ECF
Attorney for Plaintiffs

www.quinnlawny.com
